 


114 HRES 301 IH: Amending the Rules of the House of Representatives to prohibit the consideration of an implementing bill with respect to a trade agreement unless the final legal text of the agreement has been made available to the public for a period of not less than 60 days prior to the date on which the implementing bill is introduced in the House.
U.S. House of Representatives
2015-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 301 
IN THE HOUSE OF REPRESENTATIVES 
 
June 4, 2015 
Ms. Kaptur (for herself, Mr. Hunter, Mr. Grayson, Ms. Slaughter, Mr. Ryan of Ohio, Mr. Tonko, Mr. Takai, Mr. Nolan, Mr. Sherman, Mr. Yoho, Mr. Brooks of Alabama, Mr. McKinley, Mr. Jones, Ms. Pingree, Mr. Pocan, Mr. Russell, and Mr. Perry) submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to prohibit the consideration of an implementing bill with respect to a trade agreement unless the final legal text of the agreement has been made available to the public for a period of not less than 60 days prior to the date on which the implementing bill is introduced in the House. 
 
 
 
1.Short titleThis resolution may be cited as the Trade Review Accountability Needs Sunlight and Preview of Any Regulations and Exact Negotiated Components Resolution or TRANSPAREN–C Resolution.  2.Prohibition on consideration of any implementing bill submitted with respect to a trade agreement or trade agreements unless the final legal text of such agreement or agreements has been made available to the publicRule XXI of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
12.Notwithstanding sections 151, 152, or 153 of the Trade Act of 1974, it shall not be in order in the House to consider any implementing bill submitted with respect to a trade agreement or trade agreements entered into under any law unless the final legal text of such agreement or agreements has been made available to the public for a period of not less than 60 days prior to the date on which the implementing bill is introduced in the House..  